Upon Motion of Mr. Parsons of Council with the Plaintiff, and reading the Petition of the Plaintiff and the Affidavit of Hugh Dowse It is Ordered by the Court that a Ne exeat regnum do issue against the Defendant.
Alexr Stewart Register
*502At a Court of Chancery held at the Council Chamber Tuesday the 10th June 1760.
Present, The Honorable William Bull, Esq. Lieutenant Governour; The Honorable Edward Fenwicke, Othniel Beale, George Austin, Egerton Leigh, Esquires.46
The Vestry of the Parish of St. Thomas having preferred three Several Memorials to this Court, Setting forth that they have laid before the Court for their inspection and Approbation the Accounts of their transactions and Proceedings any way touching or concerning the Donation and Charity of Richard Beresford Esq. to the said Vestry from the 20th  Day of March 1753 exclusive to the 27th day of March 1758 inclusive pursuant to an Act of the General Assembly for Incorporating the said Vestry Now upon Motion of Mr. Rattray Sollicitor for the Memorialists made to this Court, It is Ordered that the said Accounts so returned by them under their hands and the Corporation seal may be received and filed among the Records of this Court.
Alexr Stewart Register